            Case 2:20-cv-02193-MCE-JDP Document 8 Filed 03/05/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11 VAN WALKER, as an individual and on        Case No.: 2:20-cv-02193-MCE-JDP
   behalf of all others similarly situated,
12                                            ORDER APPROVING JOINT STIPULATION
                   Plaintiffs,                TO EXTEND DISCOVERY CUT-OFF
13
14         vs.

15 WFS EXPRESS, INC., a Delaware
   corporation; and DOES 1 through 50,
16 inclusive,
17
                  Defendants.
18
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

                                                1

                  ORDER APPROVING JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF
            Case 2:20-cv-02193-MCE-JDP Document 8 Filed 03/05/21 Page 2 of 2


 1                                              ORDER
 2          The Joint Stipulation to Extend Discovery Cut-Off filed on behalf of Plaintiff Van
 3   Walker (“Plaintiff”) and Defendant WFS Express, Inc. (“Defendant”) (collectively, the
 4   “Parties”) is HEREBY APPROVED.
 5          ACCORDINGLY, IT IS HEREBY ORDERED that the discovery cut-off date of October
 6   29, 2021, is extended to DECEMBER 13, 2021.
 7          IT IS SO ORDERED.
 8
 9
10
11   Dated: March 3 ,2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2

                  ORDER APPROVING JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF
